UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1621


DAVID GONZALEZ GARCIA; FLOR JESSENIA GEORGE GEORGE;
B.D.G.G.,

                    Petitioners,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 22, 2017                                      Decided: January 11, 2018


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alison J. Brown, LAW OFFICE OF ALISON J. BROWN LLC, Takoma Park, Maryland,
for Petitioner. Chad A. Readler, Acting Assistant Attorney General, Douglas E. Ginsburg,
Assistant Director, Paul Fiorino, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Gonzalez Garcia, his wife, Flor Jessenia George George, and their minor

child, B.D.G.G., (collectively “Petitioners”), natives and citizens of Honduras, petition for

review of an order of the Board of Immigration Appeals (Board) dismissing their appeal

from the immigration judge’s denial of their requests for asylum, withholding of removal,

and protection under the Convention Against Torture. * We have thoroughly reviewed the

record, including the transcript of their merits hearing and all supporting evidence. We

conclude that the record evidence does not compel a ruling contrary to any of the

administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial

evidence supports the Board’s decision, see INS v. Elias–Zacarias, 502 U.S. 478, 481

(1992).

       We therefore deny the petition for review for the reasons stated by the Board. In re

Gonzalez Garcia (B.I.A. Apr. 14, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITION DENIED




       *
        Gonzalez Garcia and George George filed separate applications for relief, listing
each other as derivative beneficiaries. Their child was included as a derivative beneficiary
on both applications.

                                             2